NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                               
                               Submitted February 11, 2016* 
                                Decided February 12, 2016 
                                               
                                          Before 
        
                           DIANE P. WOOD, Chief Judge 
                            
                           RICHARD A. POSNER, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐2189 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
     Plaintiff‐Appellee,                       Court for the Southern District of Indiana, 
                                               Indianapolis Division. 
     v.                                         
                                               No. 1:99CR00083‐001 
VAN JACKSON,                                    
     Defendant‐Appellant.                      Larry J. McKinney, 
                                               Judge. 
                                                
                                        O R D E R 

       Van Jackson, a federal prisoner, appeals the denial of his motion under 18 U.S.C. 
§ 3582(c)(2) for a sentence reduction based on the retroactive application of 
Amendment 782 to the United States Sentencing Guidelines. We affirm. 
        
       Jackson was convicted by a jury of conspiring to distribute and distributing 
heroin. See 21 U.S.C. §§ 841(a)(1), 846. The district court held Jackson responsible for 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2189                                                                              Page 2 
 
more than 3 kilograms of heroin, so his base offense level was 34. His guidelines range 
was 360 months to life (based on a total offense level of 42 and a criminal‐history 
category of IV). The district court sentenced him to 360 months. We dismissed his appeal 
because we agreed with counsel that no conceivable issue had merit. United States v. 
Jackson, 41 F. App’x 848 (7th Cir. June 20, 2002). 
         
        Amendment 782 lowered by two levels the base offense level specified in the 
Drug Quantity Table. See U.S.S.G. supp. to app. C, amends. 782, 788 (2014). But even 
with a lowered base offense level of 32 (and a total offense level of 40), Jackson’s 
guidelines range remained 360 months to life. Because Amendment 782 did not reduce 
Jackson’s guideline range, the district court concluded that he was not eligible for a 
reduction and denied his § 3582(c)(2) motion. 
         
        On appeal, Jackson argues that he qualifies for a reduction because his total 
offense level erroneously includes a two‐level upward adjustment for using a minor 
during the conspiracy; striking that adjustment would lower his total offense level to 38, 
dropping his guideline range to 324 to 405 months. But this argument is premised on a 
misreading of our earlier decision in his case—we did not, as Jackson contends, state that 
the adjustment was error; rather, we concluded that a challenge to the adjustment would 
be frivolous because it would not affect his guideline range. Jackson, 41 F. App’x at 853. 
More importantly, § 3582(c) does not authorize a resentencing; the district judge may not 
reexamine issues decided at the initial sentencing. See Dillon v. United States, 
560 U.S. 817, 831 (2010); White v. United States, 745 F.3d 834, 836–37 (7th Cir. 2014) (citing 
U.S.S.G. § 1B1.10(b)(1)). Because Jackson’s guideline range remains 360 months to life, 
the district court correctly concluded that he does not qualify for a sentence reduction. 
See U.S.S.G. § 1B1.10(a)(2); United States v. Taylor, 778 F.3d 667, 672 (7th Cir. 2015).1 
         
        We have considered Jackson’s remaining arguments and conclude that none has 
merit. 
         
                                                                                  AFFIRMED. 




                                                 
            1  Jackson also asserts that the district court did not explain its reason for denying 

his § 3582(c)(2) motion. But the court set forth its rationale on the second page of its form 
order denying the motion—a page that was filed under seal.